                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     RICHARD JOHNSON,                                    Case No.17-cv-06618-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER DISMISSING CASE
                                                 v.
                                  10

                                  11     LOS ALTOS OFFICE CENTER
                                         CORPORATION,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Having been informed that the parties settled this matter (Dkt. No. 65), the Court issued an

                                  15   Order to Show Cause re Settlement, requiring a dismissal to be filed by April 5, 2019. Dkt. No.

                                  16   66. If no dismissal was filed by that date, then the parties were directed to file a response to the

                                  17   order to show cause by April 9, 2019 and to appear before the Court on April 16, 2019, 10:00 a.m.

                                  18   and show cause why this matter should not be dismissed. Id.

                                  19          No dismissal has been filed, the parties did not file a response to the Order to Show Cause,

                                  20   and neither side appeared for the April 16 show cause hearing. Dkt. No. 67. Accordingly, the

                                  21   Court dismisses this action without prejudice. The Clerk of the Court shall close this file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 16, 2019

                                  24

                                  25
                                                                                                     VIRGINIA K. DEMARCHI
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
